            Case 1:20-cv-10185-VEC Document 9 Filed 04/09/21 Page 1 of 2
                                                                           USDC SDNY
                                                                           DOCUMENT
                                                                           ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                               DOC #:
SOUTHERN DISTRICT OF NEW YORK                                              DATE FILED: 4/9/2021
 -------------------------------------------------------------- X
 CHRISTIAN SANCHEZ, on behalf of himself and :
 all others similarly situated,                                 :
                                                                :
                                              Plaintiff,        :
                                                                : 20-CV-10185 (VEC)
                            -against-                           :
                                                                :      ORDER
 MCKEE FOODS CORPORATION,                                       :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on December 3, 2020, Plaintiff filed the Complaint in this case, Dkt. 1;

       WHEREAS on April 5, 2021, Plaintiff’s counsel represented that he had, as of that date,

“just been in contact” with counsel for Defendant and asked for additional time for the

Defendant to move or answer, Dkt. 6;

       WHEREAS on April 7, 2021, this Court ordered Plaintiff to show cause why this case

should not be dismissed for failure to serve, Dkt. 7;

       WHEREAS on April 7, 2021, Plaintiff’s counsel filed a letter purporting to explain

Plaintiff’s failure to serve Defendant and again requesting that the Court allow Defendant until

May 10, 2021, to respond to the Complaint, Dkt. 8; and

       WHEREAS Plaintiff’s April 5, 2021, letter failed to mention that the Defendant had not

been timely served and misrepresented the chronology of his contact with Defendant (i.e.,

Defendant had contacted him over a month earlier);

       IT IS HEREBY ORDERED THAT the Court will permit Plaintiff to continue

prosecuting this case despite his failure to timely serve Defendant. The Court notes, however,

that Plaintiff’s counsel has failed entirely to demonstrate good cause for the failure to serve. A
          Case 1:20-cv-10185-VEC Document 9 Filed 04/09/21 Page 2 of 2




matter “slipping through the cracks” does not represent good cause. Similar issues in this case or

others that Plaintiff’s counsel has before this Court will result in dismissal. Plaintiff’s counsel is

also warned that the Court views his April 5, 2021, letter to constitute a lack of candor with the

Court; further failures of candor will likely result in sanctions.

       IT IS FURTHER ORDERED THAT Defendant’s time to respond to the Complaint is

extended to May 10, 2021. The Initial Pretrial Conference is scheduled for May 14, 2021, at

10:00 a.m. The parties’ joint letter and proposed Case Management Plan are due not later than

May 6, 2021. The parties’ joint letter must include an indication as to whether they believe a

Rule 16 conference would be beneficial or if they would prefer that the Court cancel the

conference and instead so-order the parties’ proposed Case Management Plan. No further

extensions shall be granted.



SO ORDERED.
                                                            ____________________   _____
                                                            ________________________
Date: April 9, 2021                                            VALERIE CAPRONI
                                                                          CAPRON    NI
      New York, New York                                     United States District Judge




                                                   2
